Title: From Alexander Hamilton to Caleb Swan, 26 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            Head Quarters Union Brigade May 26th. 1800
          
          Lt. Hook has stated to me the embarrassments under which he labors, and requested an advance of one months pay to enable him to repair to his station—
          If this would not involve his so great a departure from established — as to be injurious precedent I should be well satisfied with the granting of his the request.
           C. Swan Esr.
        